DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments with respect to claims 1 - 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 1-7, 9-15, 17-21, and 23-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al. (US 2021/0105765).
claims 1 and 17, Cirik teaches that a method of wireless communication performed by a user equipment (UE) (Fig. 1, 15 and pages 2, paragraphs 44 – 49). Cirik teaches that receiving an indication of an uplink transmission configuration indication (TCI) state (Fig. 11, 12 and pages 16, paragraphs 142 – 145, where teaches base station for transmitting an indication of an uplink transmission configuration indication (TCI) state to user equipment). Cirik teaches that the indication of the uplink TCI state includes an indication of one or more types of uplink quasi-co-location (QCL) relationships (Fig. 22, 23 and pages 29, paragraphs 230 – pages 30, paragraphs 241, where teaches the indication of uplink TCI state including indication of types of uplink quasi-co-location (QCL) configuration). Cirik teaches that determining that the uplink TCI state identifies a pathloss reference signal for an associated uplink transmission (Fig. 13, 14, pages 31, paragraphs 251 – pages 32, paragraphs 255 and pages 18, paragraphs 153 – 157, where teaches the pathloss estimation of the transmission power is determined based on a beam that receives transmission with beam determined or identified based on the TCI states). Cirik teaches that determining an uplink power control parameter for the uplink transmission based at least in part on the pathloss reference signal (Fig. 13, 15, pages 31, paragraphs 251 – pages 32, paragraphs 255, and pages 53, paragraphs 423 – pages 54, paragraphs 425, where teaches determining uplink transmission power, uplink power control, based on pathloss measurement of reference signal). 
Regarding claims 2 and 18, Cirik teaches that performing the uplink transmission using the uplink power control parameter (uplink control parameter) (Fig. 13, 15, pages 
Regarding claims 3 and 19, Cirik teaches that performing the uplink transmission in: a physical uplink control channel resource, a physical uplink shared channel resource, a physical random access channel resource, or a sounding reference signal resource or resource set (PUCCH, PUSCH, PRACH, SRS) (Fig. 15, 21, pages 34, paragraphs 267 – 270, and pages 53, paragraphs 423 – pages 54, paragraphs 425). 
Regarding claims 4 and 20, Cirik teaches that receiving the indication of the uplink TCI state in: a radio resource control communication, a medium access control element communication, or a downlink control information communication (MAC-CE, DCI) (Fig. 11, 18, pages 16, paragraphs 142 – 145, and pages 47, paragraphs 364 - 367). 
Regarding claims 5 and 23, Cirik teaches that determining that that the uplink TCI state does not identify the pathloss reference signal, and identifying the pathloss reference signal based at least in part on at least one of: a radio resource control communication, a medium access control element communication, or a downlink control information communication (Fig. 11, 18, pages 16, paragraphs 142 – 145, and pages 47, paragraphs 364 - 367, where teaches RRC, MAC-CE, DCI). 
Regarding claims 6 and 21, Cirik teaches that identifying, in a downlink communication in which the indication of the uplink TCI state is included, a field configured to indicate whether the uplink TCI state identifies the pathloss reference signal (Fig. 13, 14, pages 31, paragraphs 251 – pages 32, paragraphs 255 and pages 18, paragraphs 153 – 157), and determining that the uplink TCI state identifies the pathloss 
Regarding claims 7 and 24, Cirik teaches that determining that the uplink TCI state identifies the pathloss reference signal comprises: determining that the uplink TCI state identifies the pathloss reference signal based at least in part on the uplink transmission being scheduled (Fig. 22, 23, pages 15, paragraphs 138 – pages 16, paragraphs 145, and pages 29, paragraphs 230 – pages 30, paragraphs 241). 
Regarding claims 9 and 25, Cirik teaches all the limitation as discussed in claim 1. Furthermore, Cirik further teaches that transmitting, to a user equipment (UE), an indication of an uplink transmission configuration indication (TCI) state (Fig. 11, 12 and pages 16, paragraphs 142 – 145, where teaches base station for transmitting an indication of an uplink transmission configuration indication (TCI) state to user equipment). Cirik teaches that the indication of the uplink TCI state includes an indication of one or more types of uplink quasi-co-location (QCL) relationships (Fig. 22, 23 and pages 29, paragraphs 230 – pages 30, paragraphs 241, where teaches the indication of uplink TCI state including indication of types of uplink quasi-co-location (QCL) configuration). Cirik teaches that transmitting an associated pathloss reference signal based at least in part on the uplink TCI state (Fig. 13, 15, pages 31, paragraphs 251 – pages 32, paragraphs 255, and pages 53, paragraphs 423 – pages 54, paragraphs 425, where teaches transmitting uplink pathloss measurement of reference signal based on TCI state). 
Regarding claim 10, Cirik teaches all the limitation as discussed in claim 3 and 9.
Regarding claim 11, Cirik teaches all the limitation as discussed in claim 4 and 9.
Regarding claim 12, Cirik teaches all the limitation as discussed in claim 5 and 9.
claim 13, Cirik teaches all the limitation as discussed in claim 7 and 9. Furthermore, Cirik further teaches that the associated pathloss reference signal is updated based at least in part on the uplink transmission (Fig. 22, 23, pages 15, paragraphs 138 – pages 16, paragraphs 145, and pages 29, paragraphs 230 – pages 30, paragraphs 241).
Regarding claim 14, Cirik teaches all the limitation as discussed in claim 6 and 9.
Regarding claim 15, Cirik teaches all the limitation as discussed in claim 1 and 9. Furthermore, Cirik further teaches that uplink TCI state comprises determining to updated a pathloss reference signal for an associated uplink transmission (Fig. 13, 14, pages 44, paragraphs 344, pages 31, paragraphs 251 – pages 32, paragraphs 255 and pages 18, paragraphs 153 – 157). Cirik teaches that transmitting the indication of uplink TCI state based at least in part on the determination (Fig. 13, 15, pages 31, paragraphs 251 – pages 32, paragraphs 255, and pages 53, paragraphs 423 – pages 54, paragraphs 425).
Regarding claim 26, MolavianJazi teaches all the limitation as discussed in claim 9 and 10.
Regarding claim 27, MolavianJazi teaches all the limitation as discussed in claim 9 and 11.
Regarding claim 28, MolavianJazi teaches all the limitation as discussed in claim 9 and 14.
Regarding claim 29, MolavianJazi teaches all the limitation as discussed in claim 9 and 15.


Allowable Subject Matter
4.		Claims 8, 16, 22, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “receiving an indication that the uplink TCI state identifies an updated pathloss reference signal that is different from the pathloss reference signal, wherein the indication that the uplink TCI state identifies the updated pathloss reference signal is received in a different downlink communication from a downlink communication in which the indication of the uplink TCI state is received” as specified the claims.

5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
January 5, 2022

John J Lee
/JOHN J LEE/
Primary Examiner, Art Unit 2649